            Case 5:18-cv-00312-DAE Document 30-1 Filed 04/03/19 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

JOANNA CASTRO,                                  §
PLAINTIFF                                       §
                                                §
       V.                                       §              CIVIL NO. 5:18-CV-00312-DAE
                                                §
ALBERT SALINAS,                                 §
DEFENDANT                                       §


                             AFFIDAVIT OF CELIA DE LEON


STATE OF TEXAS                §
                              §
COUNTY OF BEXAR               §

        Before me, the undersigned notary, on this day personally appeared Celia De Leon, a
person whose identity is known to me. After being by me duly cautioned to tell the truth, subject
to the penalties for perjury, she did affirm and testify as follows:

              "My name is Celia De Leon. I am over the age of eighteen (18) years, am
       of sound mind, and am fully capable of making this affidavit. I am personally
       familiar with facts recited below, which are true and correct.

               Currently, I hold the position of City Manager for the City of Olmos Park.
       I have held the position of City Manager since December 2013.

              The Chief of Police for the City of Olmos Park, which Rene Valenciano
       has held that title since July 17, 2014, is a city employee position that pursuant to
       the City of Olmos Park Code of Ordinances ("Code") Section 22-l(b) is
       appointed by the City Manager and who serves at the pleasure of the City
       Manager subject to the approval of the City Council. In addition, Section 22-1 (b)
       of the Code provides that appointments of patrolmen and other peace officers
       within the police department are made by the Chief of Police, but are subject to
       the approval of the City Manager. Attached to my affidavit as Exhibit Al is a
       copy of Section 22-1 of the Code.

              Among my duties as City Manager under Section 2-2 (3) of the Code, I
       exercise supervision and control over all departments now created or to be created
       by the City Council, which includes the Chief of Police and the police
       department. I am not aware of any other sections of the Code that provide
       otherwise.
                                          Exhibit
Affidavit of Celia DeLeon
                                              A                                 Page 1 of2
          Case 5:18-cv-00312-DAE Document 30-1 Filed 04/03/19 Page 2 of 8



               Although the police chief is the administrative head of the police
       department, the police department employees are governed by the City's
       administrative policies set forth in Chapter 2, Section 22-1 (a),(b) of the Code.
       Pursuant to Section 2-7 of the Code, in my position as City Manager, with the
       approval of City Council, I may change or amend the City's administrative rules
       set forth is Chapter 2 of the Code to the extent I deem necessary in order to
       effectively and efficiently promote the interest of the City, subject to statutory
       limitations. Attached hereto to my affidavit respectively as Exhibits A2 and A3
       are copies of Sections 2-2 and 2-7 of the Code.

              Police Chief Valenciano is not considered a final policy maker under the
       Code, because Chief Valenciano and the police department are subject to the
       control and supervision of the City Manager subject to the approval of City
       Council. The police chiefs position in the City's organizational chart is below the
       City Manager and City Council. Attached hereto to my affidavit as Exhibit A4 is
       a copy of the City's organizational chart.


               In my capacity as City Manager, I serve as a Custodian of Records for the
       City of Olmos Park. Of those records, attached hereto is a true and correct copy
       of five (5) pages of documents reflecting:

              Exhibit Al: Copy of Section 22-1 of the City of Olmos Park Code of
              Ordnances. Code.
              Exhibit A2: Copy of Section 2-2 of the City of Olmos Park Code of
              Ordnances. Code.
              Exhibit A3: Copy of Section 2-7 of the City of Olmos Park Code of
              Ordnances. Code.
              Exhibit A4: Copy of City of Olmos Park organizational chart.

               The attached documents are kept by my department in the regular course
       of business, and it was in the regular course of business and activity of the City of
       Olmos Park for an employee of City, with knowledge of the act and contains
       information transmitted by the person with knowledge of the matters of the event,
       condition, opinion, recorded to make the record or to transmit information thereof
       to be included in such record; and the record was made at or near the time of the
       occurrence of the matters set forth in the documents and was made by the
       regularly conducted activity as a usual practice for the City. The records attached
       are exact duplicates of the originals which are true and correct.

       Further Affiant sayeth not.

                                           c~o-~~-~~,__D~.~"v•
                                             Celia DeLeon
                                             City Manager
                                             City of Olmos Park, Texas


Affidavit of Celia DeLeon                                                      Page2 of2
                  Case 5:18-cv-00312-DAE Document 30-1 Filed 04/03/19 Page 3 of 8




        SUBSCRIBED AND SWORN TO BEFORE ME on this              3_ day of April, 2019, to
certify which witness my hand and official seal.



     ,.,,~v,,.:,;;:,     DIANE M. GONZALES
    e,:fi._j MY COMMISSION EXPIRES
     ~--1.ii••·;~.:-""
        ,,,,,f/f,,,,,,     August 28, 2019




Affidavit of Celia DeLeon                                              Page3 of2
Olmos Park, TX Code of Ordinances                                          Page 1 of 1
           Case 5:18-cv-00312-DAE Document 30-1 Filed 04/03/19 Page 4 of 8


Sec. 22-1. - Police department.

              (a)   The city police department shall be operated as a departmental function of the city; its
                    employees shall be governed by the administrative policies set forth in chapter 2 of this
                    Code concerning city employees.

              (b)   Police officer positions. The chief of police shall be appointed by and serve at the
                    pleasure of the city manager subject to the approval of the city council. The chief of
                    police shall be the administrative head of the police department. The city council may
                    create additional positions in the police department as it shall deem advisable.
                    Appointments of patrolmen and other peace officer positions within the police
                    department shall be made by the chief of police (or, in the event of a vacancy in the
                    position of chief of police, by the police department executive officer,) subject to the
                    approval of the city manager.

              (c)   Powers. The police officers appointed pursuant hereto shall have all powers, rights and
                    authority vested in city marshals, and conferred by state law.

 (Code 1985, § 21.100; Ord. No. 2010-11, 9-16-2010)




                                                                                                     Exhibit
                                                                                                        A1

about:blank                                                                                             4/3/2019
Olmos Park, TX Code of Ordinances                                          Page 1 of 2
           Case 5:18-cv-00312-DAE Document 30-1 Filed 04/03/19 Page 5 of 8


Sec. 2-2. - City manager.

              (a)   Nomination and confirmation. The city manager shall be nominated by the mayor
                    and such nomination shall be subject to confirmation by a majority of the council
                    and the mayor shall not vote upon such confirmation. The city manager shall hold
                    office at the will of the city council.

              (b)   Compensation. The compensation of the city manager shall be by salary, payable
                    monthly or semi-monthly, as shall be fixed from time to time by the city council.

              (c)   Surety bond required. The city manager shall furnish a surety company bond to be
                    approved by the city council; the premium on said bond to be paid by the city.

              (d)   Absence or disability. During the absence or disability of the city manager, the city
                    council shall designate some properly qualified person to perform the duties of the
                    office.

              (e)   Powers and duties. The powers and duties of the city manager shall be:

                    (1)   To devote all of his working time and attention to the affairs of the city, and
                          be responsible to the council for the efficient administration of the city's
                          affairs.

                    (2)   To exercise supervision and control over all departments now created or to
                          be created by the city council unless otherwise provided.

                    (3)   To see that all terms and conditions imposed in favor of the city or its
                          inhabitants in any public utility franchise are faithfully kept and performed
                          and, upon knowledge of any violation thereof, to call the same to the
                          attention of the city council.

                    (4)   To act as budget officer and as such to prepare and submit to the city council
                          prior to the beginning of each fiscal year a budget of proposed expenditures
                          for the ensuing year, showing in as much detail as practicable the estimated
                          amounts required for the efficient operation of each department of the city
                          government and the reasons for such estimated expenditures.

                    (5)   The city manager, in addition to subsection (e)(4) of this section, shall make
                          and file a budget as required by state law.

                    (6)   To make a full written report to the city council at the regularly scheduled city
                          council meeting after the close of each month's accounts, showing the
                          operation and expenditures of each department for the preceding month and
                          a comparison of such monthly expenditures by departments, with the
                                                                                                         Exhibit
                                                                                                            A2
about:blank                                                                                          4/3/2019
Olmos Park, TX Code of Ordinances                                          Page 2 of 2
           Case 5:18-cv-00312-DAE Document 30-1 Filed 04/03/19 Page 6 of 8


  allowances made for such departments in the annual budget, and to keep the
  city council fully advised at all times as to the financial condition and needs of
  the city.

                     (7)   To act as purchasing agent for the city and to purchase all merchandise,
                           material and supplies needed by the city; and to adopt such rules and
                           regulations governing requisitions between himself as purchasing agent and
                           the heads of the departments, officers and employees of the city, as the city
                           council may approve.

                     (8)   To recommend to the city council the salaries to be paid each appointive
                           officer and subordinate employee of the city; and it shall be the duty of the
                           city council to pass ordinances or resolutions, from time to time, fixing the
                           rates of compensation.

                     (9)   To recommend to the city council in writing, from time to time, for adoption,
                           such measures as he may deem necessary or expedient.

                    (10)   To do and perform such other duties as may be prescribed by ordinances and
                           resolutions of the city council.

              (f)   Conflict of duties. All rules of the city prescribing the duties of heads of
                    departments shall remain in full force and effect except insofar as they conflict
                    with the provisions of this section, in which case the provisions of this section shall
                    govern.

 (Code 1985, § 2.200; Ord. No. 525, 6-27-1961)




about:blank                                                                                         4/3/2019
Olmos Park, TX Code of Ordinances                                          Page 1 of 1
           Case 5:18-cv-00312-DAE Document 30-1 Filed 04/03/19 Page 7 of 8


Sec. 2-7. - Amendments.

     The city manager, with approval of the city council, may change or amend administrative
 rules within statutory limitations to the extent deemed necessary in order to effectively and
 efficiently promote the interest of the city.

 (Code 1985, § 2.502)




                                                                                           Exhibit
                                                                                                 A3

about:blank                                                                                  4/3/2019
                               Case 5:18-cv-00312-DAE Document 30-1 Filed 04/03/19 Page 8 of 8

                                                   City of Olmos Park

                                                                  City Council



                                                  City Engineer                  City Attorney



                                                  City Manager



              City Secretary                                      Police Chief                             Fire Chief



Court Administrator    Human Resources            Sr. Sergeant                   Streets &                  Captain
                                                                                 Sanitation


                                                                   Sergeant                      Drivers   Lieutenant



                                                                   Corporal                      Loaders   Firefighters



                                                                    Officers




                                                                                                            Exhibit
                                                                                                              A4
